Name: Commission Regulation (EEC) No 2798/81 of 28 September 1981 amending for the third time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff;  trade policy
 Date Published: nan

 No L 275/24 Official Journal of the European Communities 29 . 9 . 81 COMMISSION REGULATION (EEC) No 2798/81 of 28 September 1981 amending for die third time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector 2. For products falling within subheading 02.01 A II of the Common Customs Tariff, the export licence with advance fixing of the refund, as referred to in Article 3 (a), shall be issued on the fifth working day following the day on which the application is lodged, unless special measures are taken during that period. 3 . By way of derogation from Article 5 (b), the export licence with advance fixing of the refund, as referred to in paragraph 2 of this Article, shall be valid for 90 days from its actual day of issue .' 2 . Article 1 6 is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 15 (2) and Article 25 thereof, Whereas Commission Regulation (EEC) No 2378/80 (2), as last amended by Regulation (EEC) No 1727/81 (3), laid down additional special detailed rules concerning the issue of export licences, which were made necessary by the world market situation for agri ­ cultural products ; whereas the said detailed rules apply only until 30 September 1981 ; Whereas some of the detailed rules have been found to be useful for giving better indications concerning the market, particularly in respect of exports of beef and veal to non-member countries ; whereas they should therefore be retained by including them in Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 2137/81 (5 ) ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, 'Article 16 1 . The Member States shall communicate, by telex, to the Commission on the Monday and Thursday of each week, before 4 p.m., for the products falling within subheading 02.01 A II of the Common Customs Tariff, and specifying, by product, the quantities and countries of destina ­ tion :  a list of export licences with advance fixing of refunds applied for since the previous commu ­ nication, and  a list of export licences issued since the pre ­ vious communication . 2 . Before the fifth day of each month, the Member States shall communicate to the Commis ­ sion by telex the quantity of products for which import or export licences were issued during the previous calendar month . 3 . The communications provided for in this Article shall be made in accordance with Annex I and using the codes indicated therein . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2377/80 is hereby amended as follows. 1 . The following Article 8a is inserted : Article 8a 1 . For products falling within subheading 02.01 A II of the Common Customs Tariff, the applica ­ tion for an export licence and the licence itself shall contain, in Section 13 , the name of the country of destination of the product. Article 2 ( ») OJ No L 148, 28 . 6 . 1968 , p . 24. (2) OJ No L 241 , 13 . 9 . 1980, p . 19 . (3 ) OJ No L 172, 30 . 6 . 1981 , p . 21 . (&lt;) OJ No L 241 , 13 . 9 . 1980, p . 5 . (5 OJ No L 209, 29 . 7. 1981 , p . 15 . This Regulation shall enter into force on 1 October 1981 . 29. 9 . 81 Official Journal of the European Communities No L 275/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1981 . For the Commission Poul DALSAGER Member of the Commission